Citation Nr: 1509106	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 through February 1966.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

As an initial matter, the Board notes that the Veteran has multiple diagnoses for psychiatric disorders in the record.  Accordingly, the Veteran's claim has been recharacterized more broadly as entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The record contains a health summary report printed on December 6, 2012, which documents the Veteran's diagnosed disorders and associated dates of medical treatment.  The summary reflects that the Veteran sought treatment for his diagnosed PTSD on a number of occasions from November 1998 to June 2010, yet the claims file only contains limited treatment records from those dates.  On remand, the RO must obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board also finds a remand is required to afford the Veteran a new VA examination.  In an October 2010 VA examination, the examiner diagnosed depressive disorder, not otherwise specified (NOS) and found that test results were inadequate for a PTSD diagnosis.  The examiner reported the inability to provide an opinion relating the Veteran's depression to his military service without resorting to speculation given the length of time between his military service and reported symptoms.  In a June 2011 statement, the Veteran claimed a new examination was warranted because the October 2010 examiner failed to ask him about his day-to-day symptoms and his service in Vietnam.  Additionally, the examination report erroneously documented that the Veteran was treated for depression, PTSD, and sleep problems from 2005 through 2007 and that he was not currently receiving treatment.  However, the Veteran was being treated for his PTSD at the time of that examination, and in fact, he had been treated for PTSD with VA since approximately November 1998.  Accordingly, the Board finds a new examination and opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Service personnel records confirm the Veteran served in Vietnam from August 1965 through February 1966.  Since December 1998, when he initially filed his claim for entitlement to service connection for PTSD, he has consistently stated throughout the record that he was in "constant fear of death" while serving in Vietnam.  He reported he was subjected to incoming mortar attacks, bombing, and explosions and was fired upon and fired back at the enemy while on guard duty.  He reported seeing fallen and wounded soldiers and contended that every time he transported ammunition he thought he "would be blown up."

Further, effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a new VA psychiatric examination by a licensed VA psychologist or psychiatrist other than the October 2010 examiner to determine whether any currently or previously diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's military service.  All diagnosed psychiatric disorders must be in accordance with the DSM-IV criteria.  All indicated tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The RO must provide the examiner with a summary of the Veteran's identified stressors, to include those related to his fear of hostile military or terrorist activity, including that he was stationed in Vietnam from August 1965 through February 1966; reported being subjected to incoming mortar attacks, bombing, and explosions; witnessed wounded and fallen soldiers; was fired upon and fired back at the enemy; and was in "constant fear of [his] life."

Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, including PTSD, is related to his military service, to include as due to the identified stressors relating to his fear of hostile military or terrorist activity.  The examiner must discuss all previous psychiatric diagnoses and findings and all current diagnoses and findings to obtain a true picture of the nature of the Veteran's psychiatric status.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

